El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
La Corte de Distrito de Ponce se declaró sin jurisdicción para oír un procedimiento incoado por la peticionaria, para anular riña compensación concedida por la Comisión Industrial. La actuación de la corte de distrito se basaba en el artículo 10 de la Ley No. 78 de 1931 (Leyes de ese año, pág. 489), que provee:
“Que la sección 15 de la 'Ley de Indemnizaciones por Accidentes del Trabajo,’ aprobada el 14 de mayo de 1928, queda por la presente enmendada de manera que lea como sigue:
“ ‘Sección 15. — Cualquiera parte interesada podrá presentar co-pias certificadas de. una orden o decisión de la Comisión Industrial, o de una decisión de un comisionado, de acuerdo con la sección 14, eontra la cual no se haya radicado petición de revisión ante la comi-sión en tiempo hábil, o del memorándum del acuerdo entre las par-tes, aprobado por la Comisión Industrial, ante la corte de distrito -del distrito en que ocurrió el accidente solicitando la revisión de éste en el término de quince días después de la notificación. La corte ordenará a la Comisión Industrial la remisión del récord del caso, ■oirá a las partes en controversia, dictará la decisión pertinente y notificará a las partes. Las decisiones de la corte tendrán el mismo efecto que una sentencia dictada en juicio, pero no se dará apelación contra dicha sentencia.’ ”
 La peticionaria en este recurso ba presentado ar-gumentos al efecto de que la jurisdicción así conferida es territorial y que en su consecuencia la acción puede ser in-coada en cualquier corte que pudiera tener jurisdicción de *938este asunto o de uno similar. Empero somos claramente de .opinión de que de acuerdo con la ley de nuestra legislatura solamente la corte del distrito en que ocurrió el accidente tiene jurisdicción del asunto (subject matter). Es una ju-risdicción exclusiva conferida sobre la materia (subject matter) en litigio de acuerdo con una ley especial. No son de-aplicación las consideraciones referentes a la sumisión de las partes, o las disposiciones generales del Código de En-juiciamiento Civil relativas a sumisión.

Debe anularse el auto expedido.